Case 1:21-cv-00597-AT Document 22 Filed 03/11/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
CHICKPEN, S.A.., DOC #:
DATE FILED: 3/11/2021
Plaintiff,
-against-
21 Civ. 597 (AT)
BOLIVARIAN REPUBLIC OF
VENEZUELA, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

The Court has reviewed Plaintiff's letter dated March 11, 2021, ECF No. 21. Accordingly,
the conference scheduled for March 24, 2021, and associated deadlines, are ADJOURNED sine die.
Plaintiffs shall promptly inform the Court when service of process is complete. If service has not
been completed within 60 days of the date of this Order, Plaintiff shall file a status letter with the
Court.

SO ORDERED.

Dated: March 11, 2021
New York, New York

ANALISA TORRES
United States District Judge

 
